Dorsey, Judge,
delivered the opinion of the court.
This case comes before u's on an appeal from an order of the court of Chancery, granting an injunction to stay the sale of an equitable estate in lands, levied upon under certain writs of fieri facias-, issued out of the county eourt. Have the appellees, the complainants, by their bill, shewn themselves entitled to the high and extraordinary power of a court of equity, which has been exerted in their behalf, is the question brought up for revision in this court? We are of opinion that they have not. -There is no such evidence of their alleged claims as ought to have been produced to satisfy the conscience óf a court of Chancery of their existence. Although they have stated with precision, the number, date, amount, and time of payment of a certificate of Poultney, Ellieott & Co. held by ■ the appellant, the Union Bank of Maryland, yet, when' describing their own certificates, of which it is to be presumed they had superior means of knowledge, as to Jinn Poultney"1 s certificate, they give neither number, date, nor time of payment, and as to John M. Ellieott'’$, the date is given, but without the number or time of payment. Such omissions of themselves had a tendency to awaken suspicions as to the correctness of these claims. To warrant a court of Chancery in issuing an injunction, strong prima facie evidence of the facts on which the complainants’ equity rests, must be presented to the court, to induce its action. In such a proceeding, the mere oath of the party as to the existence of a debt, of which he holds in his possession the written evidence, and makes no exhibition thereof, should not be regarded by the chancellor as any proof of the debt. Where the existence of the debt depends on a written instrument, whereof the complainant is presumed to be possessed, it should be exhibited with the bill, or a satisfactory reason assigned for its non-production. Upon this ground therefore, if all others were wanting, we think the order of the chancellor appealed from'ought to be reversed. But there is another ground which strikes more directly at the root of this order, and would be fatal to it, no matter what exhibits had authen*333ticated the claims of the appellees. They, according to their own shewing, claim as creditors haying a priority of lien on lands conyeyed to trustees for their security; and that the executions which they sought by injunction to arrest, issued on judgments subordinate to their prior liens, and operating at most, if their rights be established, only on the equitable estate remaining in the grantors to their trustees, and which grantors were the defendants in the suits in which the executions in question were issued. A sale under such executions, therefore, could by no possibility defeat, or impair the prior liens of the appellees, but left them both at law and in equity, in the same condition, as if no such sale had ever taken place. There was then, no foundation for issuing an injunction at the instance of the appellees for the protection of their rights. If such a proceeding were sanctioned in this case, it would follow, that in no case where the mortgagee or person entitled to the prior lien, saw lit to oppose it in equity, could an equitable real estate be sold under a fi. fa. in the teeth of the act of assembly of 1810, ch. 160, expressly authorizing such sale. To concede such a power to the court of Chancery, would in effect authorize it to nullify acts of the legislature almost at pleasure.
Believing that the injunction in this case improvidently issued from the Chancery court, the order appealed from is reversed with costs.
ORDER REVERSED.